DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 4-20-22.
	Claims 5-19 are pending in the instant application.
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-8, 14, 15 and 19, in the reply filed on 4-20-22 is acknowledged.  The traversal is on the ground(s) that the species within Group II should include all of the species of restriction sites.  
Applicant also argues that all of the inventions should be examined in the instant Office action because the method is applicable in solving a technical problem.
Upon further consideration and in light of Applicant’s arguments, claims 5-8, 14, 15 and 19 are examined as set forth below.
Claims 9-13, 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on4-20-22.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 5, recites the limitation “the plasmid”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 5, recites the limitation “the plasmid”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 5, recites the limitation “the plasmid”.  There is insufficient antecedent basis for this limitation in the claim.
The term “with two or more bases” in claim 14 is a relative term which renders the claim indefinite. The term “or more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds cannot be determined.
Appropriate corrections/clarifications are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Grimon et al (US 2019/0323017).
Grimon et al (US 2019/0323017) teach DNA assembly methods comprising performing a single-ended ligation of a gene to be inserted n to a DNA fragment containing adjacent Type IIP and Type IIS RE recognition sites to obtain a target gene, cleaving the target gene using the corresponding Type IIP RE to obtain a donor DNA, cleaving the plasmid using the corresponding Type IIP and Type IIS REs to obtain an acceptor DNA, wherein a plasmid comprises the same Type IIP and Type IIS RE recognition sites as the target gene; and ligating the donor DNA to the acceptor DNA, wherein, in the target gene, the Type IIP RE recognition site is optionally outside the Type IIS RE recognition site, or wherein, when the Type IIS RE is a Type IIS RE which cleaves to produce single-base sticky ends, the step optionally  further comprises attaching an A base to the other end of the gene to be inserted (see esp. ¶¶ 0004, 0006, 0009, 0062-0076, 0078-0156, 0165-0189, claims 23-34).

Allowable Subject Matter
Claim 19 appears free of the prior art search and of record and is allowed.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-1-22
/JANE J ZARA/Primary Examiner, Art Unit 1635